Title: To Thomas Jefferson from Plowden W. Garvey, 20 October 1786
From: Garvey, Plowden W.
To: Jefferson, Thomas



Sir
Rouen the 20 october 1786

We have the honor to advise your Excellency that we retired from on board the Adventure, Capn. Daman, arrived here from London one Case directed to you shipped by Mr. Woodmason ⅌ order of Coll. Smith, one ditto containing Printed Books by Mr. Chs. Dilly. We got them Corded and Plumbed and sent them off yesterday to your address by Millard’s Cart to deliver them in five days. He has got an Acquit a Caution No. 113 that prouves these effects were not opened here, you’ll please to have it discharged at your Custom house and returned us.
Our Common Worthy friend Mr. Barclay addressed us by a Ship now at Havre a Case of Books for your Excellency. We have given our friend there orders to retire and send it us, when here shall forward it to Paris, and advising the departure let you know what expences we have been at for that expedition.
We are with very great respect Sir Your Excellency’s most huml. & very obedt. Servants, by procn. of R. & A. Garvey,

Plowden W. Garvey



The bad weather and scarcity of Cart men retarded much the above Expedition.

